DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 14 March 2022 has been entered.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

define a lower part of a split tailgate when the rear door is in the open position” The originally filed specification fails to describe the platform defining a lower part of a split tailgate. It is noted that the specification teaches the device benefitting from the advantages of a split tailgate without at least some of the drawbacks (Paragraph 0008, 0041, 0133 of the PgPub) i.e. to prevent loose items falling out of the vehicle. This is not considered to support the language of defining a lower part of a split tailgate. For this reason claims 1, 16, and 19 are considered to contain new matter.
Claims 2-12, 15, 17-18, and 20-22 are rejected as depending from claims 1, 16, or 19 and therefor incorporating the new matter.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-12 and 15-22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1, 16, and 19 recite “the platform… extends across at least nine-tenths of the width of the opening so as to define a lower part of a split tailgate when the rear door is in the open position” As noted above this limitation is not properly supported in the specification. Additionally it is unclear exactly what is required to “define a lower part of a split tailgate” on a vehicle that does not include a split tailgate.  For this reason the scope of claims 1, 16, and 19, is unclear.  It is noted that including a portion that is actually a portion of a split tailgate appears to be contrary to the teachings of the current invention. For the purpose of examination it is assumed that when the rear door is in an open position, any portion that extends generally upward and is capable of containing loose items by preventing them from falling out of the vehicle is considered to meet this limitation. 
Claims 2-12, 15, 17-18, and 20-22 are rejected as depending from claims 1, 16, or 19 and therefor incorporating the indefinite scope.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

Claims 1, 12, and 15-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hermanson et al. (US 2014/0356116 A1)(Harmanson) in view of Estevez (US 5,287,579 A) and Johnson et al. (US 2014/0248109 A1)(Johnson).
Regarding claim 1, Hermanson et al. (Hermanson hereafter) teaches the ability to have a load floor assembly (Figs. 2-7) for a vehicle having a storage compartment (Fig. 2), the assembly comprising a load floor (20), mountable to the vehicle inboard of a rear door thereof (Figs. 1 and 2), and which, in use, defines a floor of the storage compartment at least in part, and a platform (430/474) movably mounted with respect to the load floor (Figs. 5-7), wherein the platform is movable between a deployed position (Figs. 7) and a retracted position (Figs. 5 and 6) independently of the rear door of a vehicle within which the assembly is comprised, wherein in the deployed position, the platform extends with respect to the vehicle from an outer edge of the load floor and provides an extension thereto (Figs. 2 and 7), the load floor and the platform forming a common substantially planar surface, the common substantially planar surface (Fig. 7) configured to facilitate sliding an object from the load floor to the platform, and from the platform to the load floor, and in the retracted position, the platform extends, in use, upwardly from the load floor within said storage compartment (Fig. 6) such that a rear door is able to close the storage compartment with the platform therein (Fig. 1).
Hermanson does not specifically disclose the platform extends horizontally with respect to the vehicle.

It would have been obvious to one having ordinary skill in the art before the effective filing date to take the device of Hermanson and use the teaching of Estevez and have the load floor capable of extending horizontal or above or below horizontal in order to allow the load floor to allow items to be loaded thereon when the vehicle is parked on terrain that is not perfectly flat or level. 
Hermanson does not specifically disclose a horizontal load floor, or the horizontal load floor forming a common planar surface with the extended platform portion.
Johnson teaches a similar load floor including an extendible platform (110) as well as a load floor (134) that is capable of being situated at an angle below horizontal (Fig. 4) as well as generally horizontal (Fig. 3).
It would have been obvious to one having ordinary skill in the art before the effective filing date to take the modified device of Hermanson and use the teaching of Johnson and allow the intermediate portion of the load floor that is shown at a fixed angle below horizontal, to be moveable to horizontal as demonstrated by Johnson because such a change would allow for objects to be placed on the intermediate portion of the load floor with a reduced risk of them sliding or rolling down an angled slope of the device. It is noted Hermanson discloses using the ramp area for storage and providing a surface for luggage, cargo, and other articles when the vehicle is not being used to transport a passenger in a wheelchair (Paragraph 0043), and so one having ordinary skill in the art would recognize the utility of that vehicle section as a storage 
Modified Hermanson does not specifically disclose the platform extends across at least nine-tenths of the width of the rear opening of the storage compartment so as to define a lower part of a split tailgate when the rear door is in the open position.  Hermanson does teach in figure 2 that the platform takes up a majority of the width of the storage compartment.
It would have been obvious to one having ordinary skill in the art before the effective filing date to take the modified device of Hermanson and change its width such that the platform extends across none-tenths of the width of the rear opening of the storage compartment because such a change would require a mere change in size of a component. A mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955).  Further, in Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984), the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device. Additionally, such a change would allow for the device to load wider items along the ramp.

Regarding claim 12, modified Hermanson discloses the platform is lockable or securable in the retracted position and/or in the deployed position (Paragraph 0025).
Regarding claim 15, modified Hermanson discloses a vehicle comprising (Fig. 2) a load floor assembly according to claim 1. 
Regarding claim 16, Hermanson discloses vehicle (Figs. 1 and 2) comprising a storage compartment with a load floor (Fig. 2), a rear opening, a door (Fig. 1) for selectively closing the opening (Figs. 1 and 2) and a platform (40) movably mounted with respect to the load floor and located within the storage compartment when the door is closed (Fig. 1), wherein when the door is open the platform is movable between a retracted position (Fig. 6) and a deployed position independently of the door (Fig. 7), wherein, in the retracted position, the platform at least partially obstructs the opening (Fig. 6 noting the platform extends vertically) and in the deployed position the platform extends with respect to the vehicle out of the opening (Fig. 2), the platform and load floor forming a common substantially planar surface, the common substantially planar surface configured to facilitate sliding an object from the load floor to the platform, and from the platform to the load floor (Fig. 7).
Hermanson does not specifically disclose the platform extends horizontally with respect to the vehicle.

It would have been obvious to one having ordinary skill in the art before the effective filing date to take the device of Hermanson and use the teaching of Estevez and have the load floor capable of extending horizontal or above or below horizontal in order to allow the load floor to allow items to be loaded thereon when the vehicle is parked on terrain that is not perfectly flat or level. 
Hermanson does not specifically disclose a horizontal load floor, or the horizontal load floor forming a common planar surface with the extended platform portion.
Johnson teaches a similar load floor including an extendible platform (110) as well as a load floor (134) that is capable of being situated at an angle below horizontal (Fig. 4) as well as generally horizontal (Fig. 3).
It would have been obvious to one having ordinary skill in the art before the effective filing date to take the modified device of Hermanson and use the teaching of Johnson and allow the intermediate portion of the load floor that is shown at a fixed angle below horizontal, to be moveable to horizontal as demonstrated by Johnson because such a change would allow for objects to be placed on the intermediate portion of the load floor with a reduced risk of them sliding or rolling down an angled slope of the device. It is noted Hermanson discloses using the ramp area for storage and providing a surface for luggage, cargo, and other articles when the vehicle is not being used to transport a passenger in a wheelchair (Paragraph 0043), to this degree one having ordinary skill in the art would recognize the utility of that vehicle section as a 
Modified Hermanson does not specifically disclose the platform extends across at least nine-tenths of the width of the rear opening of the storage compartment so as to define a lower part of a split tailgate when the rear door is in the open position.
It would have been obvious to one having ordinary skill in the art before the effective filing date to take the modified device of Hermanson and change its width such that the platform extends across none-tenths of the width of the rear opening of the storage compartment because such a change would require a mere change in size of a component. A mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955).  Further, in Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984), the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device. Additionally, such a change would allow for the device to load wider items along the ramp.

Regarding claim 17, modified Hermanson discloses the door comprises an outer surface and an inner surface defining in part the storage compartment, the platform being located inboard of the inner surface of the door (Noting Figs. 1 and 6).
Regarding claim 18, modified Hermanson discloses the platform at least partially coextends the rear door on the inner side thereof within the storage compartment when the platform is in the retracted position and the rear door m is closed (Fig. 6 noting the vertically extending platform).

Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hermanson et al. (US 2014/0356116 A1) in view of Estevez (US 5,287,579 A) and Johnson et al. (US 2014/0248109 A1) as applied to claim 1 above, and further in view of Voelz et al. (DE 102004003405 A1).
Regarding claim 2, modified Hermanson does not specifically disclose a lip extending from the outer edge of the load floor, wherein in the retracted position the platform is pivotally mounted with respect to the load floor inboard of the lip such that the rear door of a vehicle within which the assembly is comprised is able to close against the lip.


    PNG
    media_image1.png
    595
    641
    media_image1.png
    Greyscale

It would have been obvious to one having ordinary skill in the art before the effective filing date to take the device of Hermanson and include a lip, as demonstrated by Voelz, that the rear door closes against because such a change would include well known rear door structure that allows the rear door of a vehicle to close securely against a lip and prevent unwanted items to pass around the margins of the rear.

Claims 3 and 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hermanson et al. (US 2014/0356116 A1) in view of Estevez (US 5,287,579 A) and Johnson et al. (US 2014/0248109 A1) as applied to claim 1 above, and further in view of Yui et al. (US 2007/0057525 A1).

Yui et al. (Yui hereafter) teaches the ability to have a movable platform extending past the rear of a vehicle including a tether (6) connected at a first of its ends to the platform at or adjacent a free end thereof and connectable, in use, at a second of its ends to the vehicle within which the assembly is comprised, the tether is configured to retract (via reel 5) when the platform moves from the deployed position toward the retracted position.
It would have been obvious to one having ordinary skill in the art before the effective filing date to take the modified device of Hermanson and use the teaching of Yui and include a tether similar to that of Yui in order to provide additional support to the platform thereby providing a sturdier movable platform in the deployed position.

Claims 5-7, 9 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hermanson et al. (US 2014/0356116 A1) in view of Estevez (US 5,287,579 A) and Johnson et al. (US 2014/0248109 A1) as applied to claim 1 above, and further in view of Vandillen et al. (US 2003/0044266 A1).
Regarding claims 5-7, 9 and 11, modified Hermanson does not specifically disclose an actuation mechanism for moving the platform between the retracted and deployed positions, the actuation mechanism is operable automatically, a control unit for 
Vandillen et al. (Vandillen hereafter) teaches the ability to have a platform for the rear of a vehicle including an actuation mechanism for moving the platform between the retracted and deployed positions (Paragraph 0008), the actuation mechanism is operable automatically (Paragraph 0011), a control unit for controlling the actuation mechanism, a sensor for sensing a load on the platform when the platform is in the deployed position (Paragraph 0080), wherein the control unit is configured to prevent movement of the platform under certain conditions when the platform is in the deployed position, the actuation mechanism a hydraulic actuation mechanism, a manual override (Paragraph 0014) to allow an operator to move the platform manually.
It would have been obvious to one having ordinary skill in the art before the effective filing date to take the modified device of Hermanson and include a similar actuation mechanism and control mechanism in order to allow the platform of Hermanson to be moved automatically. It has been held that broadly providing a .

Claims 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hermanson et al. (US 2014/0356116 A1) in view of Estevez (US 5,287,579 A), Johnson et al. (US 2014/0248109 A1) and Vandillen et al. (US 2003/0044266 A1) as applied to claim 7 above, and further in view of Pocobello et al. (US 8,926,254 B2).
Regarding claim 8, modified Hermanson discloses a sensor, but it may be unclear if the sensor is a load sensor a sensor for sensing a load on the platform when the platform is in the deployed position, wherein the control unit is configured to prevent movement of the platform if a load is detected by the sensor when the platform is in the deployed position.
Pocobello teaches the ability to have a platform including a load sensor a sensor for sensing a load on the platform when the platform is in the deployed position, wherein the control unit is configured to prevent movement of the platform if a load is detected by the sensor when the platform is in the deployed position (Col. 9; Ll. 17-26).
It would have been obvious to one having ordinary skill in the art before the effective filing date to take the modified device of Hermanson and include a load sensor to prevent the actuation of the platform if an excessive load is sensed because such a change would prevent damage caused by a foreign object or foreign object becoming lodged within the device as suggested by Pocobello.

Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hermanson et al. (US 2014/0356116 A1) in view of Estevez (US 5,287,579 A), Johnson et al. (US 2014/0248109 A1) and Vandillen et al. (US 2003/0044266 A1) as applied to claim 5 above, and further in view of De Gaillard (US 6,921,492 B2).
Regarding claim 10, modified Hermanson teaches the ability to have an actuator operatively connected to the platform but does not specifically disclose an actuator operatively connected to the platform by a lever arm.
De Gaillard teaches the ability to have folding platform that is operable by a lever arm (Fig. 10, 31).
It would have been obvious to one having ordinary skill in the art before the effective filing date to take the modified device of Hermanson and use the teaching of De Gaillard and include a lever arm for actuating the movement of the platform because such a change would assist in the motion of the platform, further a lever arm would allow the actuation mechanism to apply torque or force in a desired area in order to facilitate reliable movement.

Claims 19-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Vandillen et al. (US 2003/0044266 A1) in view of Estevez (US 5,287,579 A) and Johnson et al. (US 2014/0248109 A1).
Regarding claim 19, Vandillen discloses a control system for operating an adaptable load floor (Abstract) for a vehicle storage compartment with a rear opening (Fig. 3), wherein the control system is configured to receive an electrical signal indicative of an operator command to deploy a load space extension platform in 
Vandillen does not specifically disclose the platform extends horizontally with respect to the vehicle.
Estevez teaches the ability to have a load floor extendible from the rear of a vehicle and demonstrates a portion (40) extending horizontally (Fig. 4) with respect to the vehicle, as well as above and below horizontal (Figs. 5 and 6).
It would have been obvious to one having ordinary skill in the art before the effective filing date to take the device of Vandillen and use the teaching of Estevez and have the load floor capable of extending horizontal or above or below horizontal in order to allow the load floor to allow items to be loaded thereon when the vehicle is parked on terrain that is not perfectly flat or level. 
Vandillen does not specifically disclose a horizontal load floor, or the horizontal load floor forming a common planar surface with the extended platform portion.
Johnson teaches a similar load floor including an extendible platform (110) as well as a load floor (134) that is capable of being situated at an angle below horizontal (Fig. 4) as well as generally horizontal (Fig. 3).

Modified Vandillen does not specifically disclose the platform extends across at least nine-tenths of the width of the rear opening of the storage compartment so as to define a lower part of a split tailgate when the rear door is in the open position.
It would have been obvious to one having ordinary skill in the art before the effective filing date to take the modified device of Vandillen and change its width such that the platform extends across none-tenths of the width of the rear opening of the storage compartment because such a change would require a mere change in size of a 
Further it is noted that the modified device of Vandillen, specifically the platform is considered to meet the limitation to define a lower part of a split tailgate when the rear door is in the open position, as the platform, the configuration of Fig. 6, will prevent properly sized and shaped loose objects from falling out of the back of the vehicle.
Regarding claim 20, Vandillen discloses a controller having at least one electronic processor that is capable of having an electrical input for receiving the electrical signal indicative of an operator command to deploy a load space extension platform and an electronic memory device electrically coupled to the electronic processor and having instructions stored therein (Fig. 4), the processor being capable of being configured to access the memory device and execute the instructions stored therein such that it is operable to: detect a user request (from the RF receiver) to deploy the load space extension platform based on receipt of said electrical signal indicative of an operator command to deploy a load space extension platform, and in dependence upon said detection, command an actuator to automatically move the platform between 
Regarding claim 21, Vandillen discloses the electronic processor comprises an electrical input for receiving one or more signals (from the RF receiver) having a value indicative of a state of opening of the load space door, the electronic processor being configured to access the memory device and execute the instructions stored therein such that it is operable to: detect that the rear load space door of a vehicle is at least partially open based on the value(s) indicative of a state of opening of the load space door; and in dependence upon said detection, command the platform to move between the retracted or substantially upright position and the deployed position in which the platform extends out of the opening (Paragraphs 0009-0011).
Regarding claim 22, Vandillen discloses the electronic processor comprises an electrical input for receiving one or more signals having a value indicative of a state of deployment of the platform (Fig. 4), the processor being configured to access the memory device and execute the instructions stored therein such that it is operable to: detect that the platform is deployed based on the value(s) indicative of a state of opening of the platform, and in dependence upon said detection, inhibit the automatic closure of the door when the platform is in the deployed position (Paragraph 0076).

Response to Arguments
Applicant's arguments filed 24 February 2022 have been fully considered but they are not persuasive. 

Applicant argues that the combination of Hermanson and Johnson is improper. Examiner respectfully disagrees. Applicant asserts that Hermanson teaches away from the modification and the modification is based on improper hindsight. It is noted that according to MPEP 2123 II, “Disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments.”  Further, in MPEP 2141.02 VI, “the prior art' s mere disclosure of more than one alternative does not constitute a teaching away from any of these alternatives because such disclosure does not criticize, discredit, or otherwise discourage the solution claimed,” which indicates that to show that a reference teaches away, there must be a showing that the reference criticizes, discredits, or otherwise discourages the solution 
Applicant points to channels 220, and openings 230 where webbing extends to be attached to the back of the wheelchair, and including the teaching of Johnson would require removal/rearrangement of the channels and openings. Examiner respectfully disagrees and notes that portions 220 and 230 would merely be located on a portion of the device that is able to be tilted. Additionally Figs. 5-7 demonstrate a configuration where 220 and 230 are not shown to be present. Examiner notes that the passage from paragraph 0043 demonstrates the contemplation of using the portions of the load floor for holding luggage/cargo in addition to merely being used as a wheelchair ramp.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW T THEIS whose telephone number is (571)270-5700. The examiner can normally be reached 7:00 am - 5:00 pm Monday - Thursday.


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Newhouse can be reached on 571)-272-4544. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/M.T.T./           Examiner, Art Unit 3734   

/NATHAN J NEWHOUSE/           Supervisory Patent Examiner, Art Unit 3734